Remark
	This Office action has been issued in response to amendments filed on 10/19/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lauren C. Schleh on December 10, 2021  .
The application has been amended claims as follows:
2.	(Currently Amended)  A wireless communication device for monitoring an individual released from custody, comprising:
a memory that stores identification information associated with the released individual and a plurality of parameters;
a plurality of sensors configured to gather environment data;
a transceiver configured to wirelessly transmit and receive signals with external devices; and
one or more processors configured to:
	receive the environment data from the plurality of sensors;
	analyze the plurality of parameters based on the received environment data;
	determine, based on the analyzing, whether a check-in procedure has been triggered; and
	initiating the check-in procedure in response to the determining, the check-in procedure including comparing received information to the stored identification information,

wherein the initiating includes displaying a notification message that notifies a user of the wireless communication device that check-in is required.

3.	(Previously Presented)  The wireless communication device of claim 2, wherein the environment data includes a location of the wireless communication device.

4.	(Previously Presented)  The wireless communication device of claim 2, wherein the environment data includes an elapsed time.

5.	(Canceled)

6.	(Previously Presented)  The wireless communication device of claim 2, wherein the memory further stores permissible ranges of environment data, and
wherein the analyzing includes comparing the received environment data to the permissible ranges.

7.	(Previously Presented)  The wireless communication device of claim 6, wherein the determining includes determining that the received environment data falls outside of the stored permissible ranges.

8.	(Canceled)  

9.	(Currently Amended)  The wireless communication device of claim 2, wherein the initiating further includes starting a countdown timer,
wherein the notification message includes a display of the countdown timer.

10.	(Previously Presented)  The wireless communication device of claim 2, wherein the one or more processors are further configured to, in response to the initiating of the check-in procedure: 
receive personal identification information associated with the released individual via the transceiver;
compare the received personal identification information to the stored identification information; and
terminate the check-in procedure or issue an alert to a release enforcement officer based on the comparing.

11.	(Previously Presented)  The wireless communication device of claim 10, wherein the one or more processors are further configured to detect a corresponding personal device associated with the released individual during the check-in procedure.

12.	(Currently Amended)  A method for monitoring an individual released from custody using a wireless communication device, comprising:
storing identification information associated with the released individual and a plurality of parameters;
receiving environment data associated with an environment in which the wireless communication device is located;
analyzing the plurality of parameters based on the received environment data;
determining, based on the analyzing, whether a check-in procedure has been triggered; and
initiating the check-in procedure in response to the determining, the check-in procedure including comparing received information to the stored identification information,

wherein the initiating includes displaying a notification message that notifies a user of the wireless communication device that check-in is required.

13.	(Previously Presented)  The method of claim 12, wherein the environment data includes a location of the wireless communication device.

14.	(Previously Presented)  The method of claim 12, wherein the environment data includes an elapsed time.

15.	(Canceled)

16.	(Previously Presented)  The method of claim 12, further comprising:
storing permissible ranges of environment data,
wherein the analyzing includes comparing the gathered environment data to the permissible ranges.

17.	(Previously Presented)  The method of claim 16, wherein the determining includes determining that the received environment data falls outside of the stored permissible ranges.

18.	(Canceled)

19.	(Currently Amended)  The method of claim 12, wherein the initiating further includes starting a countdown timer,
wherein the notification message includes a display of the countdown timer.

20.	(Previously Presented)  The method of claim 12, further comprising, in response to initiating of the check-in procedure:
receiving personal identification information associated with the released individual via the transceiver;
comparing the received personal identification information to the stored identification information; and
terminating the check-in procedure or issuing an alert to a release enforcement officer based on the comparing.

21.	(Previously Presented)  The method of claim 20, further comprising detecting a corresponding personal device associated with the released individual during the check-in procedure.


Allowable Subject Matter
	Claims 2-21 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Copley (US Pub No. 20050068169) directed to system for monitoring the location of individuals, such as parolees, includes a wearable device worn by the individual and a portable device operatively coupled to the wearable device. The portable device is operatively coupled to a monitoring system through a wireless telephone network. The portable device transmits periodically encrypted location information as well as status information across the wireless network to the monitoring system.

wherein the initiating includes displaying a notification message that notifies a user of the wireless communication device that check-in is required.
This in view of the other limitations of claim 2 result in the claimed invention being novel and non-obvious.  Similarly for claim 12.  Accordingly claims 2-4,6-7,9-14,16-17,19-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687